Colt, J.
All the evidence upon which this case was submitted to the jury is reported. The court was asked to rule at the trial, as matter of law, that the plaintiff could not maintain the action upon this evidence, on the ground that no consideration was shown for the note declared on ; and exception is taken to the refusal so to rule. Under instructions which were not otherwise objected to, the jury found for the plaintiff; and the verdict must stand, unless we can say, as matter of law, that there was no evidence in the case to warrant it.
The weight or sufficiency of the evidence is not here to be considered as upon a motion for a new trial. The question, upon exceptions so taken, is whether there is any evidence, however slight, upon which a verdict could be legally rendered for the plaintiff. If there is, it is enough, although contradicted and apparently controlled by the other evidence in the case. Forsyth v. Hooper, 11 Allen, 419. Robbins v. Potter, 98 Mass. 532.
In an action upon a promissory note, whether negotiable or not, the plaintiff sustains the burden of proof by producing the note and proving its execution. It is evidence, under the hand of the promisor, of a contract made upon a good consideration, even if the words “ value received ” are omitted. Townsend v. Derby, 3 Met. 363. Burnham v. Allen, 1 Gray, 496.
*245In the opinion of the court, the evidence thus afforded, in the case at bar, by the production of the note, is not defeated in its effect by the words “ Dear Jane, Please accept the above from your true friend S. C. W.,” which were written upon the lower part of the paper upon which the note was written. We cannot say, as matter of law, that these words show the note to have been only a gift. They are consistent with a purpose to make it a more liberal compensation for services rendered than the plaintiff had expected, or a desire on the part of the maker to have it accepted instead of the money. Nor is the request, indorsed upon the envelope in which the note was sent, that it should not be opened until the maker’s decease, decisive upon the question whether there was a valuable consideration. Nor do these memoranda, with the note so delivered, constituting one transaction and construed together, as a matter of legal interpretation signify that the note was a mere gift.
The other evidence upon which the defendant relies is found in the plaintiff’s answers to interrogatories filed and put into the case by the defendant. In these interrogatories she is not directly asked as to the consideration, but is inquired of as to her relations with the defendant’s intestate during his life, which are gone into with some detail; and from her answers no doubt there is room for argument that the note was a mere gift. On the other hand, there are statements from which it may be inferred that some of the work, done by her at his request, was never paid for in any other way. If the jury were satisfied, upon the whole case, including the note itself, that it was given in payment for services rendered, however disproportioned in value, then their verdict was right. Inadequacy of consideration, without fraud* is no defence. There was no error in declining to give the instruction asked.

Exceptions overruled.